Title: Memorandum List of Quitrents, 1773
From: Washington, George
To: 



[1773]

A List of Lands belonging to Geo: Washington in the Northern Neck—on wch Quit-rents became due—Michaelmas 1773.


In Fairfax County—Mt Vernon
2126




Bought of
Darrell
500





Clifton
1806





Brent
238





Wm Ashford
135





Geo: Ashford
135





Simn Pearson
178





Wm Whiting
200





Jno. Posey
200





Jno. West
200





Valinda Wade
  75







5793



Frek now Berkely taken up
760




Ditto

153




Ditto

183




Bought of
McCraken
550




of
Johnston
552







2498



King George

1250



Hampshire

240



Loudoun

275



Loudoun & Fauquier

2682



Fauquier


600



Total


13338 @ 2/6
£16.13.4


Then received from George Washington the Sum of Sixteen pounds Thirteen Shillings and four pence in full for the Quit-rents of the above Thirteen thousand three hundred and thirty Eight Acres of

Land to Michaelmas One thousand Seven hundred and Seventy three also the further sum of forty Nine Pound nineteen shillings and Eight pence in full for the years 1774 1775 & 1776.

John Hough

